El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Este pleito se inició en una corte municipal cobrando' *453a Juan Vilclies la cantidad de $478.25 como saldo liquidado y aceptado por el demandado de una cuenta corriente. La demanda fué establecida a nombre de Vázquez Hermanos, S. en C., como sociedad mercantil. La demandante apeló de la sentencia de la corte municipal y en la corte de distrito que conoció de su apelación presentó moción solicitando per-miso para enmendar su demanda, la que acompañó de la nueva demanda. Esta es substancialmente igual a la de-manda original con la diferencia de que se establece a nombre de Antonio Vázquez Garay, baciendo negocios con el nombre de Vázquez Hermanos, S. en C. Se' opuso el de-mandado a la admisión de dicha demanda pero la corte con-cedió el permiso solicitado y admitió la demanda enmendada. Celebrado el juicio recayó sentencia condenatoria de la cual apela el demandado alegando dos motivos de error: por la admisión de la demanda enmendada y por ser contraria a las alegaciones y las pruebas.
La enmienda solicitada de la demanda original era per-misible de acuerdo con el artículo 140 del Código de Enjui-ciamiento Civil porque tenía por objeto corregir un error1 un el nombre de la parte demandante. Era la aclaración de que Vázquez Hermanos, S. en C., es el nombre que usa Antonio Vázquez Garay para sus neg'ocios. En el caso de Schlüter & Co., Sucesor, v. Hernández, 36 D.P.R. 64, bubo una situación parecida a 1a. presente. La corte no erró al admitir esa enmienda y pudo hacerlo antes del juicio porque antes de él le fué hecha esa solicitud.
La sentencia no es contraria a las alegaciones y las pruebas porque de éstas resultan justificadas aquéllas, ya que se probó que las partes liquidaron de común acuerdo la cuenta corriente cuyo saldo se reclama, que el apelante contrató siempre con Antonio Vázquez Garay, y que éste usa el nombre mercantil de Vázquez Hermanos, S. en C., sin que exista tal sociedad y sólo porque le pareció un buen nombre para su pulpería.

La sentencia a/pelada debe ser confirmada.